JONES, District Judge.
Under the law, a court of bankruptcy has exclusive jurisdiction to administer all of the bankrupt property and to determine all rights and claims of others therein. Isaacs, Trustee, v. Hobbs Tie & Timber Co., 282 U. S. 734, 51 S. Ct. 270, 75 L. Ed. 645.
Rights in property administered by the bankruptcy court, arising under state statutes, are recognized only by specific provision of the act or by necessary implication. Since, as above noted, the bankruptcy jurisdiction supersedes all others respecting property and determination of rights therein, any claim that the petitioner’s asserted right is beyond determination by that court is without merit. Nor may the bankruptcy court’s jurisdiction to determine the petitioner’s rights be impaired or defeated by failure to respond to the referee’s order to show cause. In re E. A. Kinsey Co., 184 F. 694, 697 (C. C. A. 6th).
Order of referee confirmed; petition for review dismissed.